DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “lateral extension” in claims 26 and 31 do not appear in the specification.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29, 35, 43, “attachment means” is int  , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant application, para [039], [048] describes the attachment means as adhesive tape.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24 and 38, does “its” in line 5 of claim 24, last line of claim 38 refer to the tube holder or the dispensing system.  In general, avoid pronouns in order to improve clarity.  For the purposes of examination, “its” is understood to refer to the tube holder. 

Regarding claims 27 and 32, the language “distance H is measured between effective holding regions of the holding member,” is not clear.  As seen in fig. 3 of the instant application, the dimension H is measured between the top and bottom of the holding member and not between the holding regions (clamps, [030] of the instant application) holding the tube.  

Regarding claims 29 and 35, it is not possible that the adhesive means only extends in the direction D2 since any adhesive means on the rear of the holder would be over an area and areas are two dimensional.

Regarding claim 30, the claim is written in a way that the body of the claim has a circular reference to the preamble.  For the purposes of examination claim 30 is understood to be claiming the combination of a dispensing system and a holder.

Claim 37 is missing words in front of “and.”  What is of a canister type?  For the purposes of examination the claim is understood to mean, “the dispensing system of claim 36, the dispensing system being of a canister type…”

Regarding claims 24, 34, 42, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 28 and 36, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 29 and 35, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genzel (US 5140723).
Regarding claim 24, Genzel discloses a holder capable of holding a tube, the holder comprising
A base 10 and a holding member at 12 extending along an axis Y, the base comprising a rear side and a front side where the holding member is located, fig. 1c, 2 and 4, 
Wherein the base in a plan view has a general quadrilateral rhombus shape and wherein the holder is configured to attach to an object (at 24, fig. 4) at its rear side via fastening 20, col 3: 44-50 and is capable of attaching to a dispensing system having a corresponding fastening means, and 
wherein the quadrilateral rhombus shape of the base has two diagonals and one of the diagonals, D1, extends along a direction parallel to the axis Y, in the plan view.

Regarding claim 25, the tube holder of Genzel is capable of detachably holding an extension tube (in generally the same shape as a pencil or pen) for a dispensing system when the extension tube is not in use, fig. 2 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27, 29-35, and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mouyos (US 2003/0052140) in view of Genzel (US 5140723).
Regarding claims 24, 30, 34, 38, 42, Mouyos teaches dispensing system including a tube holder comprising:
a base and a holding member extending along an axis Y, the base comprising a rear side and a front side, fig. 1 and 2

    PNG
    media_image1.png
    903
    341
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    106
    378
    media_image2.png
    Greyscale

a front side where the holding member at 16, fig. 2 is located, and wherein the tube holder is configured to attach to a dispensing system at its rear side, via double sided tape, fig. 4 and 5,
the rear side comprising a generally partial cylindrical concaved shape, fig. 1 (end view)  and the front side being where the holding member at 16, fig. 2, is located, 
wherein the base in a plan view of either the front or rear sides has a general quadrilateral shape, fig. 1.
Mouyos does not teach that the shape of the base is a rhombus.  
However, Genzel discloses a holder capable of holding a tube, the holder comprising:
A base 10 and a holding member at 12 extending along an axis Y, the base comprising a rear side and a front side where the holding member is located, fig. 1c, 2 and 4, 
Wherein the base in a plan view has a general quadrilateral rhombus shape and wherein the holder is configured to attach to an object (at 24, fig. 4) at its rear side via fastening 20, col 3: 44-50 and is capable of attaching to a dispensing system having a corresponding fastening means, and 
wherein the quadrilateral rhombus shape of the base has two diagonals and one of the diagonals, D1, extends along a direction parallel to the axis Y, in the plan view.
The shape of the base of Genzel is an ornamental shape or design.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base of Mouyos with another known elongated shaped holder, such as the rhombus shape, taught by Genzel, with the reasonable expectation of providing an attachment means for an elongated object on the side of another object; in addition, modifying the base of Mouyos provides space for holding two different tubes and also provides space on either side of a single tube where advertisement information can be applied.
Mouyos as modified above comprises peripheral side flanks that are slanted relative to axis Y in the plan view.

Regarding claims 25 and 39, Mouyos further teaches that the holding member is configured for detachably holding an extension tube for the dispensing system when the extension tube is not in use, fig. 3.

Regarding claims 26, 31, and 40 for the purposes of examination, the lateral extension, W is understood to be the overall width dimension across the holder as seen at W in Fig. 3 of the instant application.  
The references applied above teach all of claims 25, 30, and 38, as applied above.  Mouyos further teaches that the height of the base is much taller than the height of the holding member, fig. 4.  In addition, the overall height and overall width of the base of the holding member of Genzel are equal.  The shape of the base of Mouyos is modified to be a rhombus shape as taught by Genzel.  With this in mind, the height or distance that the holding member (H) along axis Y is smaller than the width dimension W.  

Regarding claims 27, 32, and 41, the references applied above teach all of claims 26, 31, and 40 as applied above.  The references applied above further teach that the rear side of the base is curved along extension W, fig. 1 end view. 

Regarding claims 29, 35, and 43, the references applied above teach all of claim 27, 34, and 42, as applied above.  Mouyos as modified above further teaches that  wherein the other diagonal D2 is generally orthogonal to axis Y at least when viewed in the plan view (reference fig. 4 Genzel) and a curvature of the rear side is maximal along diagonal D2 (since the curvature is only in the direction of D2, fig. 1, end view.  In addition, Mouyos teaches that the tube holder comprises an attachment means (double sided adhesive, fig. 5) on the rear side for attaching to the dispensing system that extends at least along diagonal D2.

Regarding claim 33, when viewed in the plan view the base of Mouyos as modified above comprises peripheral side flanks that are slanted relative to axis Y, fig. 4 of Genzel.

Claims 28, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mouyos and Genzel as applied to claims 27 and 30 above, and further in view of Hart Jr. (US 4819838).
Regarding claims 28 and 36, the references applied above teach all of claims 27 and 30, as applied above.  The references applied above do not specify the diameter of the tubing in relation to the height of the holding member.  However, Hart is analogous art in regard to canisters with holding members, fig. 1.  Hart further teaches that the tube is held safe in “low profile position along the spray container”, col 5: 5-9.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize the height of the holding member such that it is less than 2 times the diameter of the tube in order to keep a low profile so that the tube is held safely alongside the spray canister as per the teaching of Hart. 

Regarding claim 37, Mouyos further teaches that the dispensing system is a canister type, fig. 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799